DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant’s amendment filed on February 16, 2021 was received.  Claims 1 and 3 were amended.
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 08, 2020. 

	
Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on Claims 1-18 are withdrawn, because the claims have been amended.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Cooper-White et al. (US 2009/0270519 A1) on Claims 1-3, 7, 10, 11, 15, 17 and 18 are maintained.
Regarding claim 1, Cooper-White teaches a method of preparing a porous polymer structure comprising the steps of: forming a liquid composition comprising at 
Regarding claim 2, Cooper-White teaches the liquid composition may also comprise other components such as one or more other polymers ([0084]).
Regarding claim 3, Cooper-White teaches increasing the viscosity of the mixture comprises reducing the temperature (Abstract, [0135]).
Regarding claim 7, Cooper-White teaches removing the solvent comprises vacuum removal of the solvent (abstract, [0183]).
Regarding claim 10, Cooper-White teaches the porous polymer structure is rigid enough to maintain the desired shape as shown in Figs. 1 and 3 ([0088], [0139], Figs. 1 and 3), which reads on the claim limitation of shrinkage less than about 20% of the structure. 
Regarding claim 11, Cooper-White teaches 10% of polymer in solvent for example, and the solvent is removed, therefor the porosity is greater than 50% ([0183]).

Regarding claim 18, Cooper-White teaches curing the curable material comprises activating the curing pressure for example (abstract, [0183]).

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Cooper-White et al. (US 2009/0270519 A1) as applied to claims 1-3, 7, 10, 11, 15, 17 and 18, and further in view of Quintero et al. (US 2018/0085103 A1) on Claims 12-14 are maintained.
Regarding claims 12 -14, Cooper-White teaches a method for preparing a porous polymer structure as disclosed above. Cooper-White does not explicitly including a curing initiator.  However, an analogous art, Quintero teaches a method for preparing a porous structure comprising a polymerization initiator for example, wherein the initiator can be incorporated in or on scaffold preform in any suitable manner, such as vapor deposition ([0076]-[0078]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a curable initiator to the method for preparing a porous polymer structure in Cooper-White, because Quintero disclosed the use of an initiator to provide faster polymerization time ([0077]).  
Response to Arguments
Applicant's arguments filed on February 16, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Cooper-White does not disclose a substrate upon which a mixture of a solvent with a curable material is deposited;
Cooper-White does not disclose increasing a viscosity of the mixture after depositing the mixture on the substrate, because Cooper-White does not disclose a substrate upon which a mixture of a solvent with a curable material is deposited;
Cooper-White does not disclose curing the curable material deposited on the substrate while a shape of the curable material is maintained by the solvent, because Cooper-White does not disclose a substrate upon which a mixture of a solvent with a curable material is deposited.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees. As an initial matter, the recited independent claim does not specify a substrate.  Examiner interpret the substrate can be anything, such as the bottom of the containing vessel in the apparatus as shown in Fig. 9.  Cooper-White discloses the mixture is placed on the bottom of the containing vessel in the apparatus as shown in Fig. 9 ([0183], Fig, 9).  Therefore, Cooper-White discloses a substrate that the mixture deposited on the bottom of the containing vessel.

In response to Applicant’s arguments, the examiner respectfully disagrees. As an initial matter, the recited independent claim does not specify a substrate.  Examiner interpret the substrate can be anything, such as the bottom of the containing vessel 

In response to Applicant’s arguments, the examiner respectfully disagrees. As an initial matter, the recited independent claim does not specify a substrate.  Examiner interpret the substrate can be anything, such as the bottom of the containing vessel in the apparatus as shown in Fig. 9, Cooper-White discloses the mixture is placed on the bottom of the containing vessel in the apparatus as shown in Fig. 9, solidified bi-continuous phase polymer (reads on curing the curable material while a shape of the curable material is maintained by the solvent) ([0183], Fig, 9).  Therefore, Cooper-White discloses a substrate that the mixture deposited on the bottom of the containing vessel, and curing the curable material while a shape of the curable material is maintained by the solvent after the mixture is deposited on the bottom of the containing vessel.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/HAI Y ZHANG/           Examiner, Art Unit 1717